Citation Nr: 0115717	
Decision Date: 06/07/01    Archive Date: 06/13/01	

DOCKET NO.  00-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA), Buffalo, New York, 
Regional Office (RO), which granted service connection for 
PTSD and rated this disorder as 50 percent disabling.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's service-connected PTSD does not produce 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.7 and Part 4, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's application for service connection for PTSD was 
received in July 1997.  VA outpatient treatment records 
submitted in support of his claim and compiled between March 
1995 and July 1997 include PTSD clinical progress notes 
showing evaluation and treatment provided to the veteran for 
PTSD-related complaints and symptoms.  

At a PTSD assessment in August 1996, the veteran related 
consistent problems with relationships since service 
discharge as well as problems with frustration, rage and 
alienation.  It was noted that his current symptoms were 
enhanced by secondary turmoil over his job site with 
potential reduction-in-force plans.  It was noted in 
September 1996 that the veteran seemed frustrated over his 
current job situation and that this had triggered increased 
PTSD symptoms.  It was added that the veteran seemed to be 
maintaining community life marginally at that time.  Work 
stress was still reported in October 1996, but the veteran 
stated that he did not get as angry as he used to and that he 
was achieving some benefit from medication.  He remained 
depressed, however, but no acute distress was evident.  In 
June 1997, the veteran was reported to be off duty for 
stress-related symptoms.  He was observed to be noticeably 
anxious, out of sorts, feeling depressed, estranged, anxious 
and in tenuous contact.  It was noted that his medication 
seemed to help a bit; however, job-related stress seemed to 
have precipitated an acute increase in chronic stress-related 
problems and depressive features.

The veteran reportedly returned to work in early July 1997, 
although he was still exhibiting a high anxiety level.  His 
clinical therapist noted that the veteran had submitted a 
claim for PTSD and that he and the veteran had gone over the 
criteria for the diagnosis of the disorder.  The veteran 
discussed his difficulty with relationships since service as 
well as his problems with self-worth and a perception that he 
was becoming psychotic.  The veteran gave a long history of 
sleep disturbance, nocturnal nightmares, intrusive thoughts, 
feelings of estrangement, alienation, poor self-worth and 
detachment.  It was noted that, oftentimes, the veteran 
experienced thoughts of destruction and a feeling of 
extremely tenuous impulse control.  It was reported that the 
veteran's job situation was so stressful as to be 
incapacitating at times.  

In a statement received in August 1997, the veteran's former 
spouse related her observations of the veteran's behavior 
following service.  She stated that she encouraged the 
veteran to go to college but that he had insisted on working.  
She noted that he had had about five jobs in a six-month 
period and that his behavior was erratic with moods which 
would swing between elation and near suicide.  She stated 
that the veteran was like a time bomb with small occurrences 
sending him into a rage.  She stated that the veteran 
suffered panic attacks with obsessional activities and 
eventually became physically violent towards her.  

At a VA PTSD examination in May 1999, the examiner reviewed 
the veteran's psychiatric and psychological treatment history 
since late 1996.  He noted that this treatment had included a 
brief trial of Sertraline, which the veteran initially found 
to be somewhat helpful but later terminated due to purported 
side effects.  It was recorded that the veteran had worked 
for the last six years at the Canandaigua VA Medical Center, 
most recently as a supply clerk.  Prior to that time, he 
worked for six years as a security guard at the Seneca Army 
Depot.  The veteran said he had been married for 16 years but 
was divorced for the previous 15 years.  He also said he was 
involved in a relationship with a woman for the prior several 
years, which he characterized as stormy.  The veteran 
described the demise of his marriage and subsequent 
estrangement from his ex-wife and son as caused by his 
psychological and psychiatric symptoms.  He reported that 
several years earlier he had sought psychiatric treatment 
after experiencing several waves of intense anger and rage as 
well as feeling as though he might lose control and hurt some 
of his co-workers at VA.  It was noted that these types of 
angry, rageful feelings towards others had become quite 
typical of his functioning since service discharge and had 
led to many altercations with co-workers and friends.  The 
examiner observed that the veteran's treatment regimen for 
PTSD occurred mostly during 1997 but that he did not follow 
through with treatment due to financial concerns.  In fact, 
the veteran had not received any active treatment since the 
beginning of 1998.  

On mental status examination the veteran presented in an 
agreeable but somewhat nervous fashion.  He appeared to be of 
at least average intelligence and evidenced no indications of 
psychoses, thought disorder or psycho-neurological 
disturbance.  He described symptoms consistent with long-
standing moderate to severe depression, multifaceted anxiety 
symptoms and a constellation of symptoms consistent with 
PTSD.  The veteran also described fluctuating intense moods 
including intermittent bouts of anger, impulses to lash out 
at others and himself, vague transient suicidal ideation and 
a generally high, intense, sensitive, perhaps at times 
paranoid, posture towards others.  His cognitive functioning 
appeared to be mildly to moderately inefficient, with 
problems in attention and concentration and some problems in 
both short-term and intermediate-term memory.  Chronic PTSD 
was diagnosed.  The veteran's Global Assessment of 
Functioning (GAF) was assessed as 41.

When examined by VA in January 2000, it was noted that the 
veteran was being treated by a VA psychiatrist for a full 
syndrome of PTSD symptoms with particular problems regarding 
anger management in work-related situations.  The veteran's 
social and occupational history to include educational 
history was reviewed.  It was noted that the veteran had six 
years of college with a Master's degree in Psychology of 
Education.  The veteran was reported to be currently living 
in the attic of his mother's house and to be employed by VA.  
The veteran reported beginning outpatient treatment for his 
PTSD in 1996 and to be currently medicated with Zoloft and 
Trazodone, which he said resulted in some therapeutic benefit 
for him.  The veteran related that he saw a counseling 
psychiatrist on a once-a-month basis and had never been 
psychiatrically hospitalized.  The veteran also said he had 
never attempted suicide but did report frequent suicidal 
ideation and thoughts of self-destruction.  He also reported 
a full syndrome of PTSD symptoms including nightmares, 
flashbacks, a marked irritability and anger that interferes 
with his functioning at work and in his social life.  The 
veteran said he was divorced from his wife as a result of 
physical abuse, which he attributed to his PTSD symptoms.  He 
reported having a current girl friend.  He denied current 
alcohol or drug abuses and reported no history of legal 
problems or significant interest in hobbies.  He described 
himself as isolated.  

On mental status examination, the veteran's appearance, 
attitude and behaviors were characterized as generally within 
normal limits.  The veteran was attired appropriately and his 
hygiene was described as good.  He was cooperative to the 
evaluation and answered all questions appropriately.  
Sensorium appeared to be intact.  His speech was somewhat 
pressured and shaky, secondary to distress.  Thought 
processes were rational, coherent, and goal-directed.  There 
was no evidence of hallucinations or delusions.  The veteran 
was oriented to time, person and place.  Short-term memory 
and concentration skills on testing were found to be grossly 
intact.  Affect was markedly constricted and the veteran 
seemed to make a great effort to maintain control and 
composure on answering all questions of his examiner.  The 
veteran reported problems with ongoing anger management, 
which was noted to be a major focus of his current 
psychiatric care.  The veteran acknowledged periods of 
suicidal and self-destructive ideation but denied any suicide 
risk.  There was no evidence of a schizophrenic disorder or 
psychotic disturbance.  There was no evidence of a substance 
abuse problem and no evidence of prominent antisocial 
tendencies.  Chronic, severe PTSD was diagnosed.  The 
veteran's GAF was reported as 50.

The veteran's VA examiner noted that the examination of the 
veteran disclosed some mild difficulties regarding his 
ability to perform some daily household chores and activity 
of daily living.  His basic competence for independent living 
was indicated to be intact.  The examiner stated that, at 
times, the veteran's need for social isolation impaired his 
ability to go out in public and do some tasks such as 
shopping.  The examiner said the veteran would have had some 
difficulty using public transportation due to social anxiety 
caused by his PTSD.  He found that the veteran could care for 
personal needs and personal grooming.  The examiner opined 
the veteran's current level of social adjustment and 
occupational functioning was moderately to severely impaired.  
He noted that most of the veteran's PTSD symptoms have the 
potential to disrupt his functioning at work and observed 
that a particular problem was the veteran's ongoing 
difficulties with anger management caused by PTSD symptoms.  
The veteran's examiner reviewed the veteran's current 
problems in the workplace and opined that the veteran was 
experiencing a notable impairment with regard to his ability 
to maintain appropriate composure and stability in a work-
related situation.  He stated that, ideally, the veteran 
would be able to maintain himself more adaptively at work if 
he could isolate his work and limit contact with co-workers 
and supervisors.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination in connection with his 
current claim.  The RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations.  There is no indication in the record 
that there is any additional evidence that has not been 
associated with the claims file.  The Board finds the veteran 
is not prejudiced by appellate review at this time without 
initial RO adjudication after their enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, VA 
has satisfied its duty to notify and assist the veteran in 
this case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Separate disability codes identify 
various disabilities.  In evaluating the veteran's claim for 
an increased evaluation for his service-connected PTSD, the 
Board has taken into consideration the most recent medical 
findings in light of the applicable provisions of the rating 
schedule as well as the history of this disorder.  We have 
additionally noted the veteran's contentions that this 
disorder is more severe than currently evaluated by VA.  
Further, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

On November 7, 1996, prior to the veteran's claim for an 
increased evaluation for PTSD, the rating criteria for mental 
disorders were revised.  The revised criteria provide that a 
50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, stereotype speech, panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful situations (including work or worklike settings); 
inability to establish and maintain effective relationships.  

The veteran was assigned GAF scores of 41 and 50 on VA 
examinations in May 1999 and January 2000, respectively.  The 
GAF scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders; 4th ed., (DSM-IV), 
46-47 (1994).  A GAF score of 51 to 60 indicates that the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates that the examinee has serious symptoms or 
a serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.  The 
veteran maintains that his service-connected PTSD is more 
disabling than currently evaluated and argues that the stress 
of the workplace becomes so unbearable for him that he should 
be removed from the stress of employment.  

The Board finds, after considering the veteran's GAF score in 
light of the entire evidence of record, that the veteran's 
current 50 percent evaluation is consistent with the level of 
disability attributable to his service-connected PTSD.  Here 
the medical evidence of record is indicative of occupational 
and social impairment with reduced reliability and 
productivity.  It is not shown that the veteran has 
obsessional rituals, illogical speech, panic, impaired 
impulse control, spatial disorientation and/or neglect of 
personal appearance.  The veteran does have difficulty in 
adapting to stressful situations and is shown to require 
skills in exercising self-control of his emotions in order to 
reduce friction with co-workers in the workplace.  
Nevertheless, his difficulties in adapting to stressful 
situations are not demonstrated to be so severe as to more 
nearly approximate the criteria for a 70 percent rating.  

The record shows that the veteran has maintained stable 
employment for a number of years.  The veteran has not 
required any hospitalization for his service-connected PTSD 
and is shown to be responsive to medical management of its 
symptoms.  With regard to his social impairment the record 
shows that the veteran is able to live with and assist his 
mother.  He has no problems maintaining personal hygiene and 
has maintained a relationship with his current girl friend 
for a number of years.  Further he has no history of legal 
problems.  Although the veteran was found to have some 
problems with both short-term and intermediate-term memory on 
VA examination in May 1999, such symptoms were not noted on 
VA examination in January 2000 and nevertheless are 
consistent with the 50 percent disability evaluation 
currently assigned.

In brief, after considering the GAF scores in light of the 
entire evidence of record, the Board finds the veteran does 
not have symptoms of PTSD and related impairment 
approximating the criteria for a 70 percent evaluation. 

The Board has considered whether the veteran is entitled to a 
staged rating for his service-connected PTSD as prescribed by 
the United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran's 
service-connected PTSD appears to have been relatively stable 
since the date of claim and a staged rating is not indicated.

The Board has also considered granting the benefit of the 
doubt to the veteran but does not find that the evidence is 
approximately balanced such as to warrant its application.  


ORDER

An initial evaluation greater than 50 percent for PTSD is 
denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

